*4On Application for Rehearing.
West, J.
The controlling organic and statutory provisions are as follows:
“A homestead to the extent of one hundred and sixty acres of land, or the half of one acre within the limits of any incorporated city or town, owned by the head of a family residing in this State, together with one thousand dollars’ worth of personal property, and the improvements on the real estate, shall be exempt from forced sale under process of any court, and the real estate shall not be alienable without the joint consent of husband and wife, when that relation exists. But no property shall be exempt from sale for taxes or assessments, or for the payment of obligations contracted for the purchase of said property, or for the erection or repair of improvements on the real estate exempted, or for house, field or other labor performed on the same. The exemption herein provided for in a city or town shall not extend to more improvements or buildings than the residence and business house of the owner; and no judgment or decree or execution shall be a lien upon exempted property except as provided in this article. ’ ’ Sec. 1, Art. X, Const.
“The exemptions provided for in section one shall inure to the widow and heirs of the party entitled to such exemption, and shall apply to all debts, except as specified in said section.” Sec. 2, Art. X, Const.
“Whenever a person who is the head of a family residing in this State, and having his homestead herein, shall die and leave a widow surviving him, but no children, the homestead shall descend to the widow and shall not be the subject of devise by last will and testament; but if there be any child or children surviving him, then the widow shall be entitled to dower or a child’s part in such homestead, as *5she may elect to take a child’s part, in other cases, and should she not elect to take a child’s part, she shall be confined to dower in such homestead property; but she may take under the will, such other property as may be given to her thereby or dower therein as she may elect. ’ ’ Sec. 3620, Rev. Gen. Stats.
Where there is a child or children of the husband, who is head of the family, homestead real estate may not be conveyed by deed made by the husband to the wife. In such circumstance an instrument purporting to be a deed from husband to wife is void. Byrd v. Byrd, 73 Fla. 322, 74 South Rep. 313; Thomas v. Craft, 55 Fla. 842, 46 South. Rep. 594. The reason for this rule is that homestead exemptions “inure” to the “heirs,” infant or adult, of the owner of the homestead, as well as to the widow. Sec. 2, Art. X, Const. The “heirs” of the homestead owner, as well as the owner and his wife, if he has one, have an interest in the homestead real estate that can be “alienated” only in the manner provided by the Constitution. Secs. 1, 2, Art. X, Const.; Hutchinson v. Stone, 79 Fla. 157, 84 South. Rep. 151. And the homestead rights of the “heirs” of the head of the family may be affected to their detriment if the homestead owner conveys his homestead real estate to his wife. Rawlins v. Dade Lumber Co., 80 Fla. 398, 86 South. Rep. 334.
To ‘ ‘ alienate ’ ’ homestead real estate, as contemplated by the Constitution, means to convey or transfer the legal title or the beneficial interest owned and held therein. Adams v. Malloy, 70 Fla. 491, 70 South. Rep. 463; Thomas v. Craft, supra. If the prescribed method for the alienation of homestead real estate is not complied with the attempt to convey as to the ‘heirs” is a nullity. Hutchinson v. Stone, supra.
In this case there was a voluntary conveyance of homestead real estate by the homestead owner, who was head of *6the family, in which he was joined by his wife, to a disinterested third party, who contemporaneously therewith conveyed the homestead to the wife of such owner. This third party, grantee in the joint conveyance, paid no consideration for the property and was in legal effect no more than a conduit employed in an attempt to transfer the title from the homestead owner to his wife, the obvious purpose being to vest in the wife absolute title in the property. This is not such an ‘ ‘ alienation ’ ’ 'of the homestead as is required by the Constitution to accomplish that result. If given effect it would operate to transfer the legal title to the homestead from the husband to the wife, stripped of its homestead status or character, thereby converting her interest therein into absolute ownership, and divest his ‘ ‘ children,” who are Ms prospective “heirs,” of the interest which, under the Constitution, inures to them. This is so because the homestead must be owned by the head of the family and the exemptions “inure” to his “widow” and “heirs.” To uphold such a transaction would be to say that form and not substance is important, and that although the thing attempted may not be done directly, it will be sanctioned and given effect when done indirectly. See 79 Fla. 391.
Rehearing denied.
All concur.